IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 466 EAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
            v.                :
                              :
                              :
NADIR K K. PETTAWAY,          :
                              :
                Petitioner    :


COMMONWEALTH OF PENNSYLVANIA, : No. 467 EAL 2014
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
            v.                :
                              :
                              :
NADIR K K. PETTAWAY,          :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 19th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.